DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing component in claims 10-13 and 15-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Bostrom (Reg. No. 73,009) on 8/23/2022.

The application has been amended as follows: 
10. (Currently Amended) A method for detecting a drop dispensed by a drop dispenser, including: 
emitting, by a light source disposed on a distal-facing surface of the drop dispenser, a beam of light toward the drop, wherein the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser, wherein the distal-facing surface is arranged perpendicularly to the dispensing axis of the drop dispenser and is proximal to a distal end of the drop dispenser;
receiving, by a light detector disposed on 
providing, by the light detector, a signal indicating an amount of reflected light received by the light detector over a period of time; and 
analyzing, by a processing component in communication with the light detector, the signal to detect the drop.
21. (Amended) A device for detecting a drop dispensed by a drop dispenser, comprising: 
a housing configured to couple to the drop dispenser; 
a light source coupled to the housing and configured to emit a beam of light toward the drop dispensed by the drop dispenser; 
a processing circuit; and 
a light detector coupled to the housing and in communication with the processing circuit, the light detector configured to: 
receive a portion of the beam of light reflected by the drop: and 
provide, to the processing circuit, a signal indicating an amount of reflected light received over a period of time, 
wherein the processing circuit is configured to detect the drop based on the signal. 
wherein the light source and the light detector are coupled to a lip of the housing and are located on a plane perpendicular to a dispensing axis, 
wherein, during measurement of the drop, the light source and the light detector are above a dispensing tip and are configured to detect the drop when the drop is below the dispensing tip
wherein the light source and the light detector are coupled to the lip of the housing such that, when the housing is coupled to the drop dispenser: 
the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to the dispensing axis of the drop dispenser, and 
the light detector is oriented to receive the portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser, wherein the second oblique angle is non-parallel to the first oblique angle.
22. Cancelled
23. (New) The device of claim 21 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “wherein the processing circuit is configured to detect the drop based on the signal, wherein the light source and the light detector are disposed on a distal-facing surface of the housing, wherein the distal-facing surface of the housing is arranged perpendicularly to a dispensing axis of the drop dispenser and is proximal to
Regarding claim 10, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “emitting, by a light source disposed on a distal-facing surface of the drop dispenser, a beam of light toward the drop, wherein the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser, wherein the distal-facing surface is arranged perpendicularly to the dispensing axis of the drop dispenser and is proximal to a distal end of the drop dispenser; receiving, by a light detector disposed on the distal-facing surface of the drop dispenser, a portion of the beam of light reflected by the drop, wherein the light detector is oriented to receive a portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser, wherein the second oblique angle is non-parallel to the first oblique angle; providing, by the light detector, a signal indicating an amount of reflected light received by the light detector over a period of time; and analyzing, by a processing component in communication with the light detector, the signal to detect the drop,” in combination with the other claimed limitations.
Regarding claim 21, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “wherein the processing circuit is configured to detect the drop based on the signal. 
wherein the light source and the light detector are coupled to a lip of the housing and are located on a plane perpendicular to a dispensing axis, wherein, during measurement of the drop, the light source and the light detector are above a dispensing tip and are configured to detect the drop when the drop is below the dispensing tip
The other claims are allowable because they depend on one of the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877